





PLACEMENT AGENT AGREEMENT




July 18, 2011




Arrogene NanoTechnology, Inc.

5777 West Century Blvd #360B

Los Angeles, CA 90045

SRKP 16, Inc.

4737 North Ocean Drive

Lauderdale By the Sea, FL 33308







 Gentlemen:




WestPark Capital, Inc. and GVC Capital LLC (the "Placement Agents"), hereby
confirm their agreement with Arrogene NanoTechnology, Inc. (“Arrogene”) and SRKP
16, Inc. (“SRKP”)(Arrogene and SRKP will sometimes be referred to as the
"Companies”) as follows:




SECTION 1

Description of Securities




The Companies propose to offer and sell to qualified investors up to 4,000,000
units of SRKP’s securities (the “Units”) at a price of $1.00 per Unit.  Each
Unit consists of one share of common stock and two (2) common stock purchase
warrants (the “Warrants”) of SRKP.  The offering will be conducted on a
best-efforts basis with a minimum offering of $2,000,000, and a maximum offering
of $4,000,000.  The Companies may accept subscriptions for an additional
$800,000 if the Offering is oversubscribed.  




The Units and the Warrants are more fully described in the Companies’ Private
Offering Memorandum dated July 18, 2011.  As used in this Agreement, the term
"Memorandum" refers to that Private Offering Memorandum.  

  

SECTION 2

Representations and Warranties of the Company




In order to induce the Placement Agents to enter into this Agreement, each of
Arrogene and SRKP hereby severally, and not joint and severally, represents and
warrants to and agrees with the Placement Agents as follows.  For the purpose of
this Section, Section 6, Section 7, and Section 9 the term “the Company” refers
to Arrogene with respect to Arrogene’s representations, warranties, covenants
and indemnification; and to SRKP as to SRKP’s representations, warranties,
covenants and indemnification.




2.01.

Private Placement Memorandum.  The Memorandum with respect to the Units and all
exhibits thereto, copies of which have heretofore been delivered by the
Companies to the Placement Agents, has been carefully prepared by the Companies
in conformity with Regulation D ("Regulation D") promulgated pursuant to the
Securities Act of 1933, as amended (the “Securities Act"), and with comparable
provisions of the securities laws of such states as may be reasonably requested
by the Placement Agents.  The Memorandum does not include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however, the
Company does not make any representations or warranties as to information
contained in or omitted from the Memorandum in reliance upon written information
furnished on behalf of the Placement Agents specifically for use therein.  Any
additional written information authorized by the Companies to be provided to
prospective purchasers shall not contain any untrue statement of a material fact
or omit to





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 2







state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.




2.02.

No Material Adverse Change.  Except as may be reflected in or contemplated by
the Memorandum, subsequent to the dates as of which information is given in the
Memorandum, and prior to the Closing Date (as defined hereinafter), (i) there
shall not be any material adverse change in the business, properties, options to
lease, leases, financial condition, management, or otherwise of the Company or
in the Company's business taken as a whole, (ii) there shall not have been any
material transaction entered into by the Company other than transactions in the
ordinary course of business; (iii) the Company shall not have incurred any
material obligations, contingent or otherwise, which are not disclosed in the
Memorandum; (iv) there shall not have been nor will there be any change in the
capital stock or adverse change in the short-term or long-term debt (except
current payments) of the Company; and (v) the Company has not and will not have
paid or declared any dividends or other distributions.




2.03.

No Defaults.  The Company is not in default, or has obtained waivers of any
defaults, in the performance of any obligation, agreement or condition contained
in any debenture, note or other evidence of indebtedness or any indenture or
loan agreement of the Company, other than as set forth in the Memorandum.  The
execution and delivery of this Agreement and the consummation of the
transactions herein contemplated, and compliance with the terms of this
Agreement will not conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, the articles of
incorporation or bylaws of the Company, or any note, indenture, mortgage, deed
of trust, or other agreement or instrument to which the Company is a party or by
which it or any of its property is bound, or any existing law, order, rule,
regulation, writ, injunction, or decree or any government, governmental
instrumentality, agency or body, arbitrator, tribunal or court, domestic or
foreign, having jurisdiction over the Company or its property.  The consent,
approval, authorization, or order of any court or governmental instrumentality,
agency or body is not required for the consummation of the transactions herein
contemplated except such as may be required under the Securities Act or under
the securities laws of any state or jurisdiction.




2.04.

Organization and Standing.  The Company is, and at the Closing Date will be,
duly organized and validly existing in good standing as a corporation under the
laws of its state of formation and with full power and authority to own its
property and conduct its business, present and proposed, as described in the
Memorandum; the Company has full power and authority to enter into this
Agreement.   SRKP has full power and authority to issue the securities
comprising the Units.  The Company has paid all fees required by the
jurisdiction of organization.




2.05.

Capitalization.  Prior to the Closing Date, the capitalization of the Company
shall be as described in the Memorandum.




 

2.06.

Legality of Units  The Units have been duly and validly authorized and, when
issued or sold and delivered against payment therefor as provided in this
Agreement, will be validly issued, fully paid and nonassessable.  The Units will
conform in all material respects to all statements with regard thereto in the
Memorandum.  A sufficient number of shares has been reserved for issuance upon
conversion of the Notes and exercise of the Warrants and Placement Agents’
Warrants.




 

2.07.

Prior Sales.  No securities of the Company have been sold by the Company or by,
or on behalf of, or for the benefit of, any person or persons controlling,
controlled by, or under common control with the Company at any time prior to the
date hereof, except as set out in the Memorandum.  No prior securities sales by
the Company or any affiliate are required to be integrated with the proposed
sale of the Units such that the availability of Regulation D or any other
claimed exemption from the registration requirements of the Securities Act would
be made unavailable to the offer and sale of the Units.





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 3










2.08.

Litigation.  There is and at the Closing Date there will be no action, suit or
proceeding before any court or governmental agency, authority or body pending or
to the knowledge of the Company threatened which might result in judgments
against the Company, or its officers, directors, employees or agents which the
Company is obligated to indemnify, not adequately covered by insurance and which
collectively might result in any material adverse change in the condition
(financial or otherwise), the business or the prospects of the Company or would
materially affect the properties or assets of the Company.




2.09.

Finder.  No person has acted as a finder in connection with the transactions
contemplated herein, and the Company will indemnify the Placement Agents with
respect to any claim for finder's fees in connection herewith.    




2.10.

Contracts.  Each contract to which the Company is a party and to which reference
is made in the Memorandum has been duly and validly executed, is in full force
and effect in all material respects in accordance with their respective terms,
and none of such contracts has been assigned by the Company; and the Company
knows of no present situation or condition or fact which would prevent
compliance with the terms of such contracts, as amended to date.  




2.11.

Authority.  The execution and delivery by the Company of this Agreement has been
duly authorized, and this Agreement is the valid, binding and legally
enforceable obligation of the Company.




2.12.

Use of Proceeds.  The Company will apply the proceeds from the sale of the Units
to the purposes set forth in the Memorandum.  The Company will also establish
procedures to ensure proper application and stewardship of such proceeds.




 








--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 4







SECTION 3

Issue, Sale and Delivery of the Units




3.01.

Placement Agents’ Appointment.  The Companies hereby appoint the Placement
Agents as their exclusive agents to solicit purchasers for 2,000,000 Units
(“Escrow Units”) on a "best efforts, all-or-none" basis, and to solicit
purchasers for an additional 2,000,000 Units on a "best efforts" basis.  The
Offering will terminate if the following have not occurred by September 1, 2011
(the “Escrow Date”), which date may be extended by the Companies and the
Placement Agents to October 15, 2011:  (a) at least the Escrow Units are not
sold; (b) the Licenses described in Section 3.03 have not been acquired; and (c)
the Exchange described in 3.04 has not been consummated)(the acquisition of the
Licenses and the completion of the Exchange are hereafter sometimes referred to
as the “Additional Conditions”).  If the Escrow Units are sold by the Escrow
Date and the Additional Conditions fulfilled by the Escrow Date, the Offering
will continue until all of the Units are sold or until the Offering is
terminated by the Companies and the Placement Agents.  The Placement Agents, on
the basis of the representations and warranties herein contained, but subject to
the terms and conditions herein set forth, accept such appointment and agree to
use their best efforts to find purchasers for the Units at the Unit price of
$1.00, provided that the Companies reserve the right to reject in good faith any
prospective investor ("Investor") and no commission shall be payable to the
Placement Agents in respect of any proposed sale to any rejected Investor.  No
other person will be or has been authorized to solicit purchasers for the Units,
except those persons selected by the Placement Agents.  Each Investor must
subscribe for at least 25,000 Units and must certify to the Companies that such
investor is an "Accredited Investor" as defined in Rule 501(a) of Regulation D.
 Notwithstanding the above, the Companies and the Placement Agents may mutually
agree to accept a subscription for less than $25,000.  




3.02.

Escrow Account.  It is hereby agreed between the Companies and the Placement
Agents that unless 2,000,000 Units (“Escrow Units”) are sold and paid for by
Investors and/or the Additional Conditions have not been fulfilled by the Escrow
Date, this Agreement shall automatically be terminated and the entire proceeds
received from the sale of the Units shall be returned to the Investors, without
deduction therefrom or interest thereon.  During the period of the offering, the
proceeds from the sale of all of the Units shall be promptly deposited in an
escrow account ("Escrow Account") entitled “Arrogene NanoTechnology, Inc. Escrow
Account" with Steele Street Bank and Trust, Denver, Colorado (the "Escrow
Agent").  The agreement establishing the Escrow Account ("Escrow Agreement")
shall be in form and content satisfactory to counsel for the Placement Agents
and the Companies.  The proceeds from any sale of Units after the Initial
Closing (hereinafter defined) shall continue to be deposited to the Escrow
Account.  If the Escrow Units are sold by the Escrow Date, funds will be
released in accordance with paragraph 3.06 until a total of 4,000,000 Units (or
4,800,000 Units if it is over-subscribed) are sold.  




3.03.

Licenses from Cedar Sinai.  Arrogene has an option to license certain
technologies and patents from Cedar Sinai Medical Center (the “Licenses”).  The
exercise of that option and the acquisition of the Licenses is a condition of
closing of the Offering.




3.04.

The Exchange.  The Companies intend to enter into an Agreement and Plan of
Reorganization pursuant to which the shareholders of Arrogene will become
shareholders of SRKP (the “Exchange”).   The closing of the Minimum Offering
will be contingent on the closing of the Exchange and the Exchange will be
continent on the closing of Minimum Offering so that there will be simultaneous,
or near-simultaneous, closings of the Minimum Offering and the Exchange.
 Arrogene and SRKP will sometimes be referred to herein as the “Reorganized
Company.”

  

3.05.

Subscription Agreement.  Each Investor desiring to purchase Units will be
required to complete and execute a Subscription Agreement and, if applicable,
other offering documents.  The Placement Agents shall have the right to review
such documents for each Investor and to reject the tender





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 5







of any Investor that it deems not acceptable.  All documents concerning any
Investor the Placement Agents have not rejected will be promptly forwarded to
Arrogene at the address set forth below.  Arrogene, upon receipt of the
documents, will determine within three (3) business days whether it, on its own
behalf and on behalf of SRKP wishes to accept the Investor.  Payment for the
Units subscribed for in the Subscription Agreements that have been accepted by
Arrogene is to be delivered to the Companies on the Closing Date (as hereinafter
defined).




3.06.

Subscription Acceptance.  The acceptance of subscriptions for Units tendered by
Investors will be conditional upon (i) the tendering of Subscriptions for at
least 2,000,000 Units ("Minimum Subscriptions") by the Escrow Date; (ii) the
receipt, on the Closing Date, of the net proceeds from subscribers for the
Minimum Subscriptions ($2,000,000)("Minimum Payments") less commissions due the
Placement Agents as provided hereinafter; (iii) the fulfillment of the
Additional Conditions.  If    subscriptions are received for more than
$4,000,000, the Companies may accept up to an additional $800,000, and/or it
may, in its own discretion, accept one subscription over another and/or allocate
available Units among subscribers as it deems appropriate.  




3.07.

Compensation of Placement Agents.  In consideration for the Placement Agents'
execution of this Agreement, and for the performance of their obligations
hereunder, the Companies agree to pay the Placement Agents a commission of ten
percent (10%) of the gross proceeds received from the sale of the Units;
provided that in the conditions specified in paragraph 3.06 are not satisfied
and the Offering is terminated, the Placement Agents shall not receive any
commission.  For any Investor that is referred to the Placement Agents by an
officer or director of Arrogene, the commission will be reduced to 5%.  Any
commissions payable to the Placement Agents under this paragraph shall be
payable on the Closing Date or as otherwise provided herein.  




3.08.

Payment.  Payment for Units sold shall be made by the Escrow Agent to the
Reorganized Company at such place as may be agreed on among the Companies and
the Placement Agents, at such a time and on such a date, as shall be fixed by
agreement between the parties, which in no case shall be, with respect to the
Escrow Units, any later than eight (8) days after the Exchange Date.  The
delivery of the Units against payment therefore is defined as the "Closing" and
the time and date thereof are defined as the "Closing Date."  The Initial
Closing Date will be held when the Minimum Payments are received and deemed
cleared by the Escrow Agent ("Initial Closing") and the Additional Conditions
have been satisfied.  It is anticipated that there may be additional Closings as
additional funds are received, and the final Closing will be referred to as the
"Final Closing."  The Final Closing could also be the Initial Closing in the
event that no Units are sold after the Initial Closing.  As soon as practicable
after each Closing Date, the Reorganized Company shall deliver by mail to each
Investor a certificate for the securities underlying the Units that have been
purchased and which contains a legend conforming to the requirements of Rule
502(d)(3) under the Securities Act.




3.09.

Obligations of Placement Agents.  The Companies agree that the obligations of
the Placement Agents under this Agreement: (i) shall not preclude the Placement
Agents from contemporaneously participating in the offering or underwriting of
securities of other issuers; (ii) shall not impose any obligation on the
Placement Agents to require their registered representatives to offer or to sell
the Units, (iii) shall require the Placement Agents to make an effort to find
purchasers for the Units only to the extent the Placement Agents are motivated
to do so by the compensation and other provisions of this Agreement, (iv) shall
not otherwise limit or prevent the Placement Agents from carrying on their
customary businesses as securities broker-dealers, and (v)shall not require the
Placement Agents to engage in any conduct which violates any law or industry
standard of conduct applicable to the Placement Agents.








--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 6







3.10.

Representations and Warranties.  The parties hereto each represent that as of
each Closing Date the representations and warranties herein contained and the
statements contained in all the certificates heretofore or simultaneously
delivered by any party to another, pursuant to this Agreement, shall in all
material respects be true and correct.




3.11.

Form D.  The Placement Agents agree that they will timely supply the Companies
from time to time with all information required from the Placement Agents for
the completion of Form D to be filed with the Securities and Exchange Commission
(the “Commission”) and such additional information as the Companies may
reasonably request to be supplied to the securities authorities of such states
in which the Units have been qualified for sale or are exempt from qualification
or registration.  A copy of all such filings shall be delivered to the Placement
Agents and counsel for the Placement Agents promptly prior to their being filed.




3.12.

Warrant Solicitation Fee.  After the Final Closing of the Offering, the Company
will retain the Placement Agents as its consultant to assist the Company in the
general solicitation of the warrants issued in the Offering as part of the
Units.  The Company will compensate the Placement Agents 5% of the gross
proceeds of such warrant exercise, with an advance payment of $25,000 to each of
the Placement Agents at the closing of the first $2,000,000 of the Offering,
which amount will be credited against the warrant solicitation fee when earned.




3.13.

Future Investment Banking Roles.  (a)   The Company agrees that if, at any time
within 12 months following the closing of the Exchange, the Company determines
to raise additional capital by means of a public offering or private placement
of equity, debt or convertible securities, the Placement Agents shall have the
right to act as the lead underwriters or placement agents with respect to such
financing. Any decision by the Placement Agents to act in such capacity will be
documented in a separate agreement or amendment hereto, which would include,
among other things, customary fees, indemnification of the Placement Agents, the
terms of any such financing, conditions precedent including due diligence, and
current conditions, as well as customary representations and warranties.




(b)  

During the term of this Agreement or at any time within 12 months following the
Closing of the Exchange, if the Company or any of its affiliates proposes (i) to
dispose of an interest in any material assets or businesses (including sale or
merger of the Company), or (ii) to acquire or purchase any material interest or
investment in any other company or business, the Placement Agents shall have the
right, at their option, to act as exclusive financial advisor with respect to
such transaction. Any decision by the Placement Agents to act as exclusive
financial advisors with respect to such proposed disposition or acquisition
transaction will be documented in a separate agreement or amendment hereto,
which would include, among other things, the terms of any such transaction,
provisions for customary fees for transactions of similar size and nature,
indemnification of the Placement Agents, conditions precedent including due
diligence, and customary representations and warranties.




(c)

In any transaction described in Section 3.13 (a) or (b), the Placement Agents
will agree between themselves what roles they will each play in the transaction.




SECTION 4

Offering of the Units on Behalf of the Company




4.01.

Agents.  In offering the Units for sale, the Placement Agents shall offer the
Units solely as an agent for the Companies, and such offer shall be made upon
the terms and subject to the conditions set forth herein and in the Memorandum.
 The Placement Agents shall commence making such offers as an agent for the
Companies as soon after the date of the Memorandum (the "Offering Date") as they
in their sole discretion may deem advisable; provided, however, that if the
Placement Agents do not





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 7







commence such offering within ten (10) business days after the Offering Date,
they shall promptly advise the Companies.




4.02.

Selected Dealers.  The Placement Agents may offer and sell the Units for the
account of the Companies through registered broker-dealers selected by them
("Selected Dealers") and pursuant to a form of Selected Dealer Agreement between
the Placement Agents and the Selected Dealers, pursuant to which the Placement
Agents may allow such concession (out of their commissions) as it may determine.
 Such Agreement shall provide that the Selected Dealers are acting as agents of
the Company.  On such sale or allotment by the Placement Agents of any of the
Units to Selected Dealers, the Placement Agents shall require the Selected
Dealer selling any such Units to agree to offer and sell the same on the terms
and conditions of offering set forth in the Memorandum and in this Agreement.




SECTION 5

Memorandum




5.01.

Delivery and Form of Memorandum.  Arrogene will procure, at its expense, as many
copies of the Memorandum as the Placement Agents may reasonably require for the
purposes contemplated by this Agreement and shall deliver said copies of the
Memorandum within two (2) business days after execution of this Agreement at
addresses, and in the quantity at each address, as specified by the Placement
Agents.  Each Memorandum shall be of a size and format as determined by the
Placement Agents and shall be suitable for mailing and other distribution.




5.02.

Amendment of Memorandum.  If during the offering any event occurs or any event
known to the Company relating to or affecting the Company shall occur as a
result of which the Memorandum as then amended or supplemented would include an
untrue statement of a material fact, or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or if it is necessary at any time after
the Offering Date to amend or supplement the Memorandum to comply with the
Securities Act, the Company will immediately notify the Placement Agents thereof
and the Company will prepare such further amendment to the Memorandum or
supplemental or amended Memorandum or Memoranda as may be required and furnish
and deliver to the Placement Agents, all at the cost of the Company, a
reasonable number of copies of the supplemental or amended Memorandum which as
so amended or supplemented will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
Memorandum not misleading in the light of the circumstances existing at the time
it is delivered.




5.03.

Use of Memorandum.  The Company authorizes the Placement Agents and the Selected
Dealers, if any, in connection with the offer and sale of the Units and all
dealers to whom any of the Units may be sold by the Placement Agents or by any
Selected Dealer, to use the Memorandum as from time to time amended or
supplemented, in connection with the offering and sale of the Units and in
accordance with the provisions of the Securities Act, the rules and regulations
of the Commission (the “Rules and Regulations”) thereunder and applicable state
securities laws.




SECTION 6

Covenants of the Company




The Company covenants and agrees with the Placement Agents that:




6.01.

Notification of Changes.  After the date hereof, the Company will not at any
time, whether before or after the date of the Memorandum, make any amendment or
supplement to the Memorandum of which amendment or supplement the Placement
Agents shall not have previously been





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 8







advised and a copy of which shall not have previously been furnished to the
Placement Agents a reasonable time period prior to the proposed date of such
amendment or supplement, or which the Placement Agents or counsel for the
Placement Agents shall have reasonably objected to in writing solely on the
grounds that it is not in compliance with the Act, the Rules and Regulations or
with other federal or state laws.




6.02.

Proceeding.  The Companies will promptly advise the Placement Agents, and will
confirm such advice in writing, upon the happening of any event which, in the
judgment of the Companies, makes any material statement in the Memorandum untrue
or which requires the making of any changes in the Memorandum in order to make
the statements therein not misleading, and upon the refusal of any state
securities administrator or similar official to qualify, or the suspension of
the qualification of the Units for offering or sale in any jurisdiction where
the Units are not exempt from qualification or registration, or of the
institution of any proceedings for the suspension of any exemption or for any
other purposes.  The Companies will use every reasonable effort to prevent any
such refusal to qualify or any such suspension and to obtain as soon as possible
the lifting of any such order, the reversal of any such refusal, and the
termination of any such suspension.




6.03.

Blue Sky Filings.  As a condition of Closing, Arrogene and the Reorganized
Company will take whatever action is necessary in connection with filing or
maintaining any appropriate exemption from qualification or registration under
the applicable laws of such states as may be selected by the Placement Agents
and agreed to by the Companies, and continue such qualifications and exemptions
in effect so long as required for the purposes of the offer and sale of the
Units.  




6.04.

Agreement to Provide Information.  Arrogene and the Reorganized Company, at
their own expense, will prepare and give and will continue to give such
financial statements and other information to and as may be required by the
Commission or the governmental authorities of states in which the Units may be
registered, qualified or exempt from qualification or registration.




 

6.05.

Costs of Offering.  The Companies will pay, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, all
costs and expenses incident to the performance of their respective obligations
under this Agreement, including all expenses incident to the authorization and
issuance of the Units, any taxes incident to the initial sale of the Units
hereunder, the fees and expenses of the Companies’ counsel and accountants, the
costs and expenses incident to the preparation and printing of the Memorandum
and any amendments or supplements thereto, the cost of preparing and printing
all exhibits to the Memorandum, the Blue Sky filings, the cost of furnishing to
the Placement Agents copies of the Memorandum as herein provided, and the cost
of any filing with the Commission or pursuant to state securities laws,
including all filing fees.  The Placement Agents will pay all fees and expenses
of any legal counsel which they may employ to represent them separately in
connection with or on account of the Offering and will pay any mailing,
telephone, travel and clerical costs and all other office costs incurred, or to
be incurred, by the Placement Agents or by their representatives in connection
with the Offering.




6.06.

Use of Proceeds.  The Reorganized Company will apply the proceeds from the sale
of the Units to the purposes set forth in the Memorandum.




6.07.

Due Diligence.  Prior to the Initial Closing, the Companies will cooperate with
the Placement Agents in such investigation as the Placement Agents may make or
cause to be made of the properties, business, management and operations of the
Companies in connection with the offering of the Units, and the Companies will
make available to the Placement Agents in connection therewith such information
in its possession as the Placement Agents may reasonably request.








--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 9







 

6.08.

Documentation.  Prior to the Initial Closing, the Companies will deliver to the
Placement Agents true and correct copies of the articles and bylaws of each of
the Companies and of the minutes of all meetings of the directors and
shareholders of each of the Companies held since inception; true and correct
copies of all material contracts to which the Companies are a party; and such
other documents and information as is reasonably requested by the Placement
Agents.  To the extent such documents had previously been provided, only
amendments or updates need be furnished.




6.09.

Management Cooperation.  The Companies shall provide the Placement Agents, at
any time, an opportunity to meet with and question management of the Companies
and authorize management of the Companies to speak at such meetings as the
Placement Agents reasonably requests.




6.10.

Information to Investors.  The Companies shall make available to each Investor
at a reasonable time prior to his purchase of the Units the opportunity to ask
questions and receive answers concerning the terms and conditions of the
Offering, and to obtain any additional information that the Companies have or
that they can acquire without unreasonable effort or expense that is necessary
to verify the accuracy of information furnished to the Investors.




6.11.

Periodic Reports.  The Reorganized Company will provide to the Placement Agents
for not less than three (3) years following the Final Closing, quarterly and
annual financial statements, copies of all correspondence to all shareholders
and copies of all press releases or news items concerning the Reorganized
Company.




6.12.

Compliance with Conditions Precedent.  The Companies will use all reasonable
efforts to comply or cause to be complied with the conditions precedent to the
several obligations of the Placement Agents specified in this Agreement.  




6.13.

Form D.  Arrogene and the Reorganized Company agrees to file with the
Commission, and states where required, all reports on Form D in accordance with
the provisions of Regulation D promulgated under the Securities Act and to
promptly provide copies of filings to the Placement Agents and their counsel.




SECTION 7

Indemnification




7.01.

Indemnification by Company.  The Company agrees to indemnify, defend and hold
harmless the Placement Agents, their agents, managers, members, representatives,
guarantors, sureties and each person who controls the Placement Agents within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) ("Indemnified
Persons") from and against any and all losses, claims, damages, liabilities or
expenses, joint or several, (including reasonable legal or other expenses
incurred by each such person in connection with defending or investigating any
such claims or liabilities, whether or not resulting in any liability to such
Indemnified Persons) which they or any of them may incur under the Securities
Act the Rules and Regulations, any state securities law, or any rules and
regulations under any state securities laws or any other statute or at common
law or otherwise and to reimburse such Indemnified Persons for any legal or
other expense (including the cost of any investigation and preparation) incurred
by any of them in connection with any litigation, whether or not resulting in
any liability, but only insofar as such losses, claims, damages, liabilities and
expenses arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Memorandum or any amendment or
supplement thereto or any authorized sales literature or any application or
other document filed with the Commission or any state or other jurisdiction in
order to qualify the Units under the securities laws thereof, or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 10







make the statements therein not misleading, all as of the date of the Memorandum
or such amendment or supplement, as the case may be; provided, however, that the
indemnity agreement contained in this Section 7.01 shall not apply to amounts
paid in settlement of any such litigation if such settlements are effected
without the consent of the Company, nor shall it apply to any Indemnified
Persons in respect of any such losses, claims, damages, liabilities or actions
arising out of or based upon any such untrue statement or alleged untrue
statement, or any such omission or alleged omission, if such statement or
omission was made in reliance upon information furnished in writing to the
Company by such Indemnified Persons specifically for use in connection with the
preparation of the Memorandum or any such amendment or supplement thereto.  This
indemnity agreement is in addition to any other liability that the Company may
otherwise have to the Indemnified Persons.




7.02.

Notification to Company.  The Indemnified Persons agree to notify the Company
promptly of the commencement of any litigation or proceeding against the
Indemnified Persons, of which it may be advised, in connection with the offer
and sale of any of the Units of the Company, and to furnish to the Company at
its request copies of all pleadings therein and permit the Company to be an
observer therein and apprise it of all the developments therein.  In case of
commencement of any action in which indemnity may be sought from the Company on
account of the indemnity agreement contained in Section 7.01, the Indemnified
Persons within ten (10) days after the receipt of written notice of the
commencement of any action against the Indemnified Persons, shall notify the
Company in writing of the commencement thereof.  The failure to notify the
indemnifying party shall not relieve it of any liability that it may have to an
Indemnified Party, except to the extent that the indemnifying party did not
otherwise have knowledge of the commencement of the action and the indemnifying
party’s ability to defend against the action was prejudiced by such failure.
 Such failure shall not relieve the indemnifying party from any other liability
that it may have to the Indemnified Party.  In case any such action shall be
brought against the Indemnified Persons of which the Indemnified Persons shall
have notified the Company of the commencement thereof, the Company shall be
entitled to participate in (and to the extent that it shall wish, to direct) the
defense thereto at its own expense, but such defense shall be conducted by
counsel of recognized standing and reasonably satisfactory to the Indemnified
Persons in such litigation.  After notice that the Company elects to direct the
defense, the Company will not be liable for any legal or other expenses incurred
by the Indemnified Persons without the prior written consent of the Company.
 The Company shall not be liable for amounts paid in settlement of any
litigation if such settlement was effected without its consent.




7.03.

Indemnification by Placement Agents.  The Placement Agents agree to indemnify
and hold harmless the Company, its agents, officers, directors, representatives,
guarantors, sureties and each person who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages, liabilities or expenses,
joint or several, (including reasonable legal or other expenses incurred by each
such person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person) which
they or any of them may incur under the Securities Act, any Rules or
Regulations, any state securities law or the rules and regulations under any
state securities laws or any other statute or at common law or otherwise and to
reimburse persons indemnified as above for any legal or other expense (including
the cost of any investigation and preparation) incurred by any of them in
connection with any litigation, whether or not resulting in any liability, but
only insofar as such losses, claims, damages, liabilities and litigation arise
out of or are based upon any statement in or omission from the Memorandum or any
amendment or supplement thereto, or any application or other document filed with
the Commission or in any state or other jurisdiction in order to qualify the
Units under the securities laws thereof, or any information furnished pursuant
to Section 3.10 hereof, if such statements or omissions were made in reliance
upon information furnished in writing to the Company by the Placement Agents or
on its behalf specifically for use in connection with the preparation of the
Memorandum or amendment or supplement thereto or application or document filed.
 This indemnity





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 11







agreement is in addition to any other liability which the Placement Agents may
otherwise have to the Company and other Indemnified Persons.




7.04.

Notification to Placement Agents.  The Company and other Indemnified Persons
agree to notify the Placement Agents promptly of commencement of any litigation
or proceedings against the Placement Agents or other Indemnified Persons, in
connection with the offer and sale of any of the Units and to furnish to the
Placement Agents, at their request, copies of all pleadings therein and permit
the Placement Agents to be an observer therein and apprise the Placement Agents
of all developments therein, all at the Company's expense.  In case of
commencement of any action in which indemnity may be sought from the Placement
Agents on account of the indemnity agreement contained in Section 7.03, the
Company or other Indemnified Persons shall notify the Placement Agents of the
commencement thereof in writing within ten (10) days after the receipt of
written notice of the commencement of any action against the Company or against
any other person indemnified.  The failure to notify the indemnifying party
shall not relieve it of any liability that it may have to an Indemnified Party,
except to the extent that the indemnifying party did not otherwise have
knowledge of the commencement of the action and the indemnifying party’s ability
to defend against the action was prejudiced by such failure.  Such failure shall
not relieve the indemnifying party from any other liability that it may have to
the Indemnified Party.  In case any such action shall be brought against the
Company or any other person indemnified of which the Company shall have notified
the Placement Agents of the commencement thereof, the Placement Agents shall be
entitled to participate in (and to the extent that it shall wish, to direct) the
defense thereto at its own expense, but such defense shall be conducted by
counsel of recognized standing and reasonably satisfactory to the Company or
other persons indemnified in such litigation.  After notice that the Placement
Agents elects to direct the defense, the Placement Agents will not be liable for
any legal or other expenses incurred by the indemnified party without the prior
written consent of the Placement Agents.  The Placement Agents shall not be
liable for amounts paid in settlement of any litigation if such settlement was
effected without their consent.




7.05.

Indemnification of Selected Dealers.  The Company agrees to indemnify Selected
Dealers, if any, and their agents, officers, directors, representatives,
guarantors and sureties on substantially the same terms and conditions as it
indemnifies the Placement Agents and Indemnified Persons pursuant to Section
7.01 provided that each such Selected Dealer will have agreed in writing with
the Placement Agents to indemnify the Company and its agents, officers,
directors, representatives, guarantors and sureties on substantially the same
terms and conditions as the Placement Agents indemnifies the Company in Section
7.03.  The Company hereby authorizes the Placement Agents to enter into
agreements with Selected Dealers providing for such indemnity by the Company.




7.06.

Contribution.  If the indemnification provided for in Sections 7.01, 7.03 and
7.05 is unavailable to an indemnified party in respect of any losses, claims,
damages or liabilities referred to therein, then each indemnifying party under
either such paragraph, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities:  (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and by the Placement Agents or Selected Dealers on the
other from the offering and sale of the Units, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Placement Agents or Selected Dealers on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Placement
Agents or Selected Dealers on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bears to the total commissions received by the
Placement Agents or Selected Dealers, as in each case set forth in the





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 12







Memorandum.  The relative fault of the Company and of the Placement Agents or
Selected Dealers shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Placement Agents or Selected Dealers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.




The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
 The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
 Notwithstanding the provisions of this Section 7, the Placement Agents shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Units sold by it and distributed exceeds the amount of
any damages which such Placement Agents otherwise has been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution
hereunder from any person who was not guilty of such fraudulent
misrepresentation.




7.07.

Limitation of Legal Expenses.  Notwithstanding anything herein to the contrary,
the indemnification for legal expenses included in Sections 7.01, 7.03,  and
7.05 shall be limited to the legal expenses of one law firm, except in the event
of a bona fide conflict of interest, in which event such legal expenses shall be
limited to the legal expenses of two law firms.




SECTION 8

Effectiveness of Agreement




8.01.

This Agreement shall become effective upon execution by all parties hereto.




SECTION 9

Conditions of the Placement Agents' Obligations




The Placement Agents' obligations to act as agent of the Companies hereunder
shall be subject to the accuracy of the representations and warranties on the
part of the Companies herein contained, to the performance by the Companies of
all their agreements herein contained, to the fulfillment of or compliance by
the Companies with all covenants and conditions hereof, and to the following
additional conditions:




9.01.

No Material Changes.  Except as contemplated herein or as set forth in the
Memorandum, during the period subsequent to the date of the last balance sheet
included in the Memorandum the Company:  (a) shall have conducted its business
in the usual and ordinary manner as the same was being conducted on the date of
the last balance sheet included in the Memorandum, and (b) except in the
ordinary course of its business, the Company shall not have incurred any
material liabilities, claims or obligations (direct or contingent) or disposed
of any material portion of its assets, or entered into any material transaction
or suffered or experienced any materially adverse change in its condition,
financial or otherwise.  The capitalization and short term debt of the Company
shall be substantially the same as at the date of the latest balance sheet
included in the Memorandum, without considering the proceeds from the sale of
the Units, other than as may be set forth in the Memorandum, and except as the
financial statements of the Company reflect the result of continued losses from
operations consistent with prior periods.





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 13










9.02.

Authorization.  The authorization for the issuance of the securities comprising
the Units and the use of the Memorandum and all corporate proceedings and other
legal matters incident thereto and to this Agreement shall be reasonably
satisfactory in all respects to counsel to the Placement Agents.




9.03.

Officers' Certificate.  The Company shall furnish to the Placement Agents a
certificate signed by the President and Chief Financial Officer of the Company,
dated as of each Closing Date, to the effect that:




(a)

The representations and warranties of the Company in this Agreement are true and
correct in all material respects at and as of the date of the certificate, and
the Company has complied in all material respects with all the agreements and
has satisfied in all material respects all the conditions on its part to be
performed or satisfied at or prior to the date of the certificate.




(b)

Each has carefully examined the Memorandum and any amendments and supplements
thereto, and to the best of their knowledge the Memorandum and any amendments
and supplements thereto contain all statements required to be stated therein,
and all statements contained therein are true and correct, and the Memorandum
nor any amendment or supplement thereto includes any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, during the
Offering, the Memorandum will be amended or supplemented to include all
information necessary to be included in the Memorandum so that it does not
become inaccurate or misleading.




(c)

No order prohibiting the offer or sale of the Units has been issued and, to the
best of the knowledge of the respective signers, no proceeding for that purpose
has been initiated or is threatened by the Commission or any applicable state.




(d)

Except as set forth in the Memorandum, since the respective dates of the periods
for which information is given in the Memorandum and prior to the date of the
certificate, (i) there has not been any materially adverse change, financial or
otherwise, in the affairs or condition of the Company, and (ii) the Company has
not incurred any material liabilities, direct or contingent, or entered into any
material transactions, otherwise than in the ordinary course of business.




(e)

Subsequent to the date of the Memorandum, no dividends or distribution whatever
have been declared and/or paid on or with respect to the Common Stock of the
Company.




9.04.

State Qualification or Exemption.  The Company shall use its best efforts to
register or secure an exemption from registration or qualification in those
states identified in Section 2.01, and such qualification or exemption shall be
in effect and not subject to any stop order or other proceeding on the Closing
Date.




9.05.

Satisfactory Form of Documents.  All opinions, letters, certificates and
evidence mentioned above or elsewhere in this Agreement shall be deemed to be in
compliance with the provisions hereof only if they are in form and substance
satisfactory to counsel to the Placement Agents, whose approval shall not be
unreasonably withheld.




9.06.

Adverse Events.  Between the date hereof and each Closing Date, the Company
shall not have sustained any loss on account of fire, explosion, flood,
accident, calamity or any other cause, of





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 14







such character as materially adversely affects its business or property
considered as an entity, whether or not such loss is covered by insurance.




9.07.

Litigation.  Between the date hereof and each Closing Date, there shall be no
litigation instituted or threatened against the Company and there shall be no
proceeding instituted or threatened against the Company before or by any federal
or state commission, regulatory body or administrative agency or other
governmental body, domestic or foreign, wherein an unfavorable ruling, decision
or finding would materially adversely affect the business, franchises, licenses,
operations or financial condition or income of the Company.




9.08

Certificates.  Any certificate signed by an officer of the Company and delivered
to the Placement Agents shall be deemed a representation and warranty by the
Company to the Placement Agents as to the statements made therein.







SECTION 10

Termination




10.01.

Failure to Comply with Agreement.  This Agreement may be terminated by any party
hereto by notice to the other parties in the event that any other party shall
have failed or been unable to comply with any of the terms, conditions or
provisions of this Agreement required by the Companies or the Placement Agents
to be performed, complied with or fulfilled by them within the respective times
herein provided for, unless compliance therewith or performance or satisfaction
thereof shall have been expressly waived by the non-defaulting party in writing.




10.02.

Government Restrictions.  This Agreement may be terminated by any party by
notice to the other parties at any time if, in the judgment of either party,
payment for and delivery of the Units are rendered impracticable or inadvisable
because:  (i) additional material governmental restrictions not in force and
effect on the date hereof shall have been imposed upon the trading in securities
generally, or minimum or maximum prices shall have been generally established on
the New York Stock Exchange, the Chicago Board of Trade or the Commodity Futures
Trading Commission, or trading in securities generally shall have been
suspended, or a general moratorium shall have been established by federal or
state authorities; or (ii) a war or other national calamity shall have occurred;
or (iii) the condition of any matter affecting either Arrogene or SRKP or any
other circumstance is such that it would be undesirable, impracticable or
inadvisable in the judgment of the Placement Agents to proceed with this
Agreement or with the sale of the Units.




10.03.

Liability on Termination.  Any termination of this Agreement pursuant to this
Section 10 shall be without liability of any character (including, but not
limited to, loss of anticipated profits or consequential damages on the part of
any party thereto); except that the Companies and the Placement Agents shall be
obligated to pay, respectively, all losses, claims, damages or liabilities,
joint or several, under Section 7.01 in the case of the Companies, Section 7.03
in the case of the Placement Agents and Section 7.06 as to all parties.




SECTION 11

Placement Agents' Representations and Warranties




The Placement Agents represents and warrants to and agrees with the Company
that:




11.01.

Registration.  The Placement Agents is registered as a broker-dealer with the
Securities and Exchange Commission, and is a member in good standing of the
Financial Industry Regulatory





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 15







Authority ("FINRA").  The Placement Agents is registered or otherwise qualified
to sell the Units in each state in which the Placement Agents sells such Units
or is exempt from such registration or qualification.




11.02.

Ability to Act as Agent.  There is not now pending or, to the knowledge of the
Placement Agents, threatened against the Placement Agents any action or
proceeding of which the Placement Agents has been advised, either in any court
of competent jurisdiction, before the FINRA, the Securities and Exchange
Commission or any state securities commission concerning the Placement Agents’
activities as a broker or dealer, nor has the Placement Agents been named as a
"cause" in any action or proceeding, any of which may be expected to have a
material adverse effect upon the Placement Agents’ ability to act as agent to
the Company as contemplated herein.




11.03.

Terminate Agreement.  In the event any action or proceeding of the type referred
to in Section 11.02 above (except for actions referred to in the Memorandum)
shall be instituted or, to the knowledge of the Placement Agents, threatened
against the Placement Agents at any time prior to the effective date hereunder,
or in the event there shall be filed by or against the Placement Agents in any
court pursuant to any federal, state, local or municipal statute, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of its assets or if the Placement Agents makes an assignment
for the benefit of creditors, the Company shall have the right on three (3)
days' written notice to the Placement Agents to terminate this Agreement without
any liability to the Placement Agents of any kind.




SECTION 12

Placement Agents’ Warrants




12.01.

Warrants.  If at least the Minimum Closing occurs, the Company shall sell to the
Placement Agents, for a total of $100, warrants ("Placement Agents’ Warrants")
to purchase shares of Common Stock on the basis of (a) one warrant exercisable
at $1.00 per share for each ten Units sold in the Offering; (b) one warrant
exercisable at $1.50 per share for each ten Units sold in the Offering; and (c)
one warrant exercisable at $2.00 per share for each ten Units sold in the
Offering.  The Placement Agents’ Warrants will be exercisable for a five-year
period from the Initial Closing; and if the Placement Agents’ Warrants are not
exercised during this term, they shall, by their terms, automatically expire.
 The Company shall set aside and at all times have available a sufficient number
of shares of its Common Stock to be issued upon the exercise of the Placement
Agents’ Warrants.  




12.02.

Registration Rights.  The Company understands and agrees that if, at any time
during the six-year period commencing on the Closing Date, it should file a
Registration Statement with the Commission pursuant to the Securities Act, for a
public offering of securities, either for the account of the Company or for the
account of any other person, the Company at its own expense, will offer to
holders of Placement Agents’ Warrants or shares of common stock previously
issued upon the exercise thereof, the opportunity to register or qualify for
public offering the Placement Agents’ Warrants and shares of common stock
underlying the Placement Agents’ Warrants or the shares so issued.  This
paragraph is not applicable to a Registration Statement filed with the
Securities and Exchange Commission on Forms S-4 or S-8 or any other
inappropriate forms.  This provision does not apply in the event all shares of
common stock underlying the Placement Agents Warrants are eligible to be resold
without restriction or volume limitation under Rule 144.




12.03.

Other Provisions.  The Placement Agents’ Warrant shall also contain customary
anti-dilution provisions and a cashless exercise provision.








--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 16







SECTION 13

Notice




Except as otherwise expressly provided in this Agreement, whenever notice is
required by the provisions of this Agreement to be given to another party, such
notice shall be in writing addressed to the other parties as provided below:




Arrogene:




Arrogene NanoTechnology, Inc.

5777 West Century Blvd., Suite 360B

Los Angeles, CA 90045

Attn:  Maurizio Vecchione




SRKP:




SRKP 16, Inc.

4737 North Ocean Drive

Lauderdale By the Sea, FL 33308

Attn:  Richard Rappaport




WestPark:




WestPark Capital, Inc.

1900 Avenue of the Stars

Suite 310

Los Angeles, CA  90067

Attn:  Richard Rappaport




GVC:




GVC Capital LLC

5350 S. Roslyn Street, Suite 400

Greenwood Village, CO 80111

Attn:  Vicki D.E. Barone




SECTION 14

Miscellaneous




14.01.

Benefits.  This Agreement is made solely for the benefit of the Placement
Agents, the Companies, their respective agents, officers, directors, managers,
members, representatives, guarantors, sureties and any controlling person
referred to in Section 15 of the Securities Act or Section 20 of the Exchange
Act, and their respective successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement.  The term
"successor" or the term "successors and assigns" as used in this Agreement shall
not include any purchasers, as such, of any of the Units.




14.02.

Survival.  The respective indemnities, agreements, representations, warranties,
covenants and other statements of the Companies or the Companies' officers, as
set forth in or made pursuant to this Agreement and the indemnity agreements of
the Companies and the Placement Agents contained in Section 7 hereof shall
survive and remain in full force and effect, regardless of (i) any investigation
made by or on behalf of the Companies or the Placement Agents or any affiliated
persons thereof or any





--------------------------------------------------------------------------------

Arrogene NanoTechnology, Inc.

July 18, 2011

Page 17







controlling person of the Companies or of the Placement Agents, (ii) delivery of
or payment for the Units and (iii) the Closing Date, and any successor of the
Companies, the Placement Agents and Selected Dealers, or any controlling person,
or other person indemnified by section 7, as the case may be, shall be entitled
to the benefits hereof.




14.03.

Governing Law.  The laws of the State of Colorado hereof will govern the
validity, interpretation and construction of this Agreement and of each part.
 The parties agree that any dispute that arises between them relating to this
Agreement or otherwise shall be submitted for resolution in conformity with the
Securities Arbitration Rules of the American Arbitration Association.  The
parties agree that the situs of an arbitration hearing before the arbitrators
shall be in Denver, Colorado, and each party shall request such situs.




14.04.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will constitute an original.




Please confirm that the foregoing correctly sets forth the Agreement between you
and the Placement Agents.




Very truly yours,




GVC CAPITAL LLC










By___/s/ Vicki D. Barone_

Vicki D. Barone

Managing Partner

WESTPARK CAPITAL, INC.










By:

/s/ Richard Rappaport

Richard Rappaport

CEO

 

 




We hereby confirm as of the date hereof that the above letter sets forth the
Agreement between the Placement Agents and us.




ARROGENE NANOTECHNOLOGY, INC.










By:

/s/ Maurizio Vecchione

Maurizio Vecchione

CEO







July 18, 2011

Date







SRKP, INC.










By:

/s/ Richard Rappaport

Richard Rappaport

President










Date


















